DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-13 in the reply filed on 2/2/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2018-0087049-A as evidenced by the corresponding English Language European Patent Application No.: EP 3 406 655 A1 to KIM et al..
	Kim et al. discloses a method of preparing a superabsorbent polymer. Kim  et al.’s paragraph [0021] teaches the following: “ According to one embodiment of the invention, provided is a method for preparing superabsorbent polymer, comprising the steps of: 1) conducting crosslinking polymerization of water soluble ethylenically unsaturated monomers having acid groups of which at least part are neutralized, in the present of an internal crosslinking agent and an expanding agent to form hydrogel comprising a first crosslinked polymer, 2) chopping the hydrogel polymer, 3) drying the chopped hydrogel polymer, 4) chopping the dried polymer and 5) surface-modifying the chopped polymer to obtain superabsorbent polymer particles, wherein the step of chopping hydrogel is conducted under chopping index conditions of 20 to 35(/s) according to the following Calculation Formula 1, while pushing the hydrogel polymer to a perforated panel having a plurality of holes using a screw type extruder equipped inside of a cylindrical mill [Calculation Formula 1] Chopping index = w x (TSC/A)”. TSC is the solid content(%) of the hydrogel polymer introduced in the mill, A is the aperture ratio of the perforated panel and w is the angular velocity of the screw type extruder. 
	Kim et al.’s paragraph [0037] discloses useful internal crosslinking agents, which can be used in combination, according to the Kim et al.’s invention. Many of the disclosed internal crosslinking agents fall within applicant’s internal crosslinking agents of [Chemical Formula I], as set forth in applicant’s independent claim 1. Specifically, Kim 1 of applicant’s claim 3, corresponds to n-butane-1,4-diyl, hexanediol di(meth)acrylate (=1,6-diyl diacrylate. 
	The concentration of the internal crosslinking agent to the monomer composition is about 0.001 to 1 wt.%, see paragraph [0038]. 
	The concentration of the external crosslinking agent is preferably 0.001 to 5 parts by weight, based on 100 parts by weight of the chopped polymer, see paragraph [0076].
	The final superabsorbent polymer produced by the disclosed method is in the form of particles having a particle size range of 150-850 um, see paragraphs [0068]-[0070]. 
	A preferred centrifuge retention capacity (CRC) to a saline solution (0.9 wt.% sodium chloride aqueous solution) for 30 minutes is from 26 g/g to 30 g/g, although the upper limit is not limited, see paragraph [0084] and Table 3. 
	Kim et al.’s superabsorbent polymer absorption rate, as measured by T-20, is preferably from 180 seconds to 80 second, but the lower limit is not limited, see paragraph [0090]. Please note that applicant’s dependent claim 13 measures the superabsorbent polymer absorption rate using a vortex method instead of by T-20, as such, it is unclear if applicant’s claimed superabsorbent polymer absorption rate overlaps Kim et al.’s superabsorbent polymer absorption rate.
	Kim et al. “differs” from applicant’s claimed only in that applicant’s Chopping Index [Equation 1] of independent claim 1, comprises “X” which is the number of times . 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 12 is deemed to be free of a prior-art rejection over Kim et al. because there is deemed to be a lack of proper motivation, within Kim et al., to produced a superabsorbent polymer that has a (CRC) range of 35 g/g to 50 g/g, because applicant’s said claimed range is significantly outside of the preferred (CRC) range of 26 g/g to 30 g/g, as set forth in Kim et al.’s paragraph [0084] and Table 3.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764